                Case 1:20-cr-00157-LJL Document 44
                                                45 Filed 08/02/21 Page 1 of 2




                    TELEPHONE: 1-212-558-4000
                                                                                    125 Broad Street
                     FACSIMILE: 1-212-558-3588
                       WWW.SULLCROM.COM                                       New York, New York 10004-2498
                                                                                                  ______________________


                                                                                   LOS ANGELES • PALO ALTO • WASHINGTON, D.C.
REQUEST GRANTED as to Miguel Sarante and Jeffry Guzman De La Cruz.
                                                                                    BRUSSELS • FRANKFURT • LONDON • PARIS
The Status Conference previously set for August 4, 2021 is rescheduled to
                                                                                         BEIJING • HONG KONG • TOKYO
October 20, 2021 at 12:00PM. Parties are directed to dial into the Court's                   MELBOURNE • SYDNEY
teleconference line at 888-251-2909 and use access code 2123101. The
deadline for defendants to submit any motions is extended to October 1, 2021.
Government is to respond by October 15, 2021. The Court, with consent of all
parties, excludes time from August 2, 2021 until October 20, 2021 under the
Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), upon a finding that the interests of August 2, 2021
justice outweigh the interests of the public and the defendants in a speedy trial,
                                                       in that the time between now and October 20 will allow
             Via ECF
                                                       defendants to consider and make motions and parties to continue
                                                       to engage in discussions regarding a potential pretrial resolution.
            The Honorable Lewis J. Liman,
            United States District Court Judge,                8/2/2021
            Southern District of New York,
            500 Pearl Street, Courtroom 15C,
            New York, NY 10007-1312.

                               Re:        United States v. Sarante, et al., No. 20-cr-00157 (S.D.N.Y.)

            Dear Judge Liman:

                            I represent the defendant Miguel Sarante and write to request a 60-day
            adjournment of the motion schedule in the above-captioned case—which currently requires
            the defendants to submit any motions by August 2, 2021, and the Government to respond
            by August 16, 2021—and the status conference currently scheduled for August 4, 2021. In
            making this request, I have conferred with counsel for my client’s co-defendant, Jeffrey
            Guzman, who joins in this request, and counsel for the Government, who consents and
            agrees to this request. I have copied Mr. Guzman’s counsel and the Government on this
            letter.

                            The defendants continue to be engaged in respective discussions with the
            Government concerning a potential pre-trial disposition of this matter. Due to the ongoing
            pandemic—including quarantines at the Metropolitan Correctional Center and Essex
            County Correctional Facility—the parties have not yet been able to complete those
            discussions. I respectfully request a 60-day adjournment of the motion schedule and status
            conference while the parties continue to engage in discussions and hopefully reach a
            resolution. This is the seventh request for an adjournment or extension.1


            1
                     See May 15, 2020 Letter Motion from N. Friedlander (Dkt. No. 18); November
                     30, 2020 Letter Motion from N. Friedlander (Dkt. No. 32); January 27, 2021
                     Letter Motion from N. Friedlander (Dkt. No. 36); March 26, 2021 Letter Motion
                     from N. Friedlander (Dkt. No. 38); May 4, 2021 Letter Motion from N.
                     Friedlander (Dkt. No. 40); May 27, 2021 Letter Motion from N. Friedlander (Dkt.
                     No, 42).
      Case 1:20-cr-00157-LJL Document 44
                                      45 Filed 08/02/21 Page 2 of 2




 The Honorable Lewis J. Liman                                                          -2-


                The parties also agree to an exclusion of time under the Speedy Trial Act
during the pendency of these discussions.

                                                           Respectfully Submitted,
                                                           /s/ Nicole W. Friedlander
                                                           Nicole W. Friedlander

cc:      AUSA Jason Swergold (via ECF)
         Sabrina Shroff, Esq. (via ECF)
